DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-18 are pending as amended on 6/9/2020. Claims 2-4 and 14-16 stand withdrawn from consideration.
No new grounds of rejection have been set forth. Therefore, this action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, 9-13, 17 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of Baumann et al (US 5932687). The reasons are as set forth in paragraphs 14-38 of the action mailed 8/16/2021.

Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of Baumann et al (US 5932687) and further in view of Wudy et al (Characterization of polymer materials and powders for selective laser melting, AIP Conference Proceedings 1593, 702 (2014)). The reasons are as set forth in paragraphs 40-43 of the action mailed 8/16/2021.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered.
With regard to the written description rejection under 35 USC 112(a):
Applicant argues (p 2) that one would be convinced that Applicant was in possession of a polyamide powder as claimed, as Applicant’s disclosure is sufficiently detailed to enable the claimed polyamide powder. Applicant argues (p 3) that the specification states that “to establish the desired property” it is advantageous to leave the suspension at a temperature which is 2-4 K above the precipitation temperature for 10-180 minutes after the precipitation. Upon reconsideration and in view of Applicant’s arguments, the rejection has been withdrawn.
With regard to the rejections under 35 USC 103:
The rejections rely on Monsheimer as a primary reference. Monsheimer cites (and incorporates by reference) Baumann for a disclosure with regard to preparation of a precipitated powder. Baumann was relied upon as a secondary reference (particularly, in order to meet the presently claimed BET surface area and cumulative pore volume limitations). 
Baumann discloses a polyamide precipitation process which comprises a nucleation phase/stage prior to a precipitation. Baumann discloses carrying out the precipitation at a temperature of 100-130 C, and carrying out the preceding nucleation stage at from 2-20 C above the precipitation temperature. See col 2, lines 59-67. 
The instant specification cites the same Baumann patent cited by Monsheimer for a disclosure with regard to production of the presently claimed polyamide powder by a precipitation process. In particular, as noted by Applicant in the remarks, the instant after the precipitation” (emphasis added).
Applicant argues (pp 4-5) that the disclosed range of 2-4 K (equivalent to 2-4 C) described in the instant specification is outside of Baumann’s preferred range of 5-15 C above the precipitation temperature. However, it appears that Applicant’s disclosed step of leaving the suspension at a temperature of 2-4 K above precipitation temperature takes place after precipitation, while Baumann’s disclosed nucleation step at 2-20 C above the precipitation temperature takes place before precipitation. Therefore, Applicant’s argument that the claimed BET surface area and cumulative pore volume are not inherent nor obvious from the process of Baumann due to the breadth of Baumann’s temperature range is not persuasive, as Applicant’s disclosure does not provide any specific guidance for the temperature of the nucleation and precipitation steps, beyond the citation of Baumann’s disclosure. 
Applicant argues (p 5) that there is no evidence of any degree of correlation between cumulative pore volume and a BET surface area. However, Baumann specifically teaches that powders should have a low porosity, as determined by their BET surface areas (col 1, lines 64-65).  In light of Baumann’s teaching that porosity is determined by surface area, there is reasonable basis to conclude that, at least for polyamide-12 particles produced via the particular nucleation/precipitation process disclosed in Baumann (and therefore, via the process incorporated by reference in does exist, and that pore volume increases as BET surface area increases. 
Given that modified Monsheimer suggests a polyamide-12 particle prepared via a precipitation process which is substantially similar to the process for precipitating polyamide-12 particles described in the instant specification (i.e., wherein a nucleation stage is followed by a precipitation stage according to Baumann), there is reasonable basis to conclude that, for any given BET surface area, modified Monsheimer suggests a powder having a porosity which is substantially similar to the porosity of the powder described in the instant application. As set forth in the rejections of record, modified Monsheimer suggests polyamide powder having a BET surface area of 10 m2/g or less, which includes BET surface area values well above the presently recited minimum of 2.8 m2/g. There is reasonable basis to conclude, therefore, that for a polyamide powder having a BET surface area substantially higher than the presently recited minimum of 2.8 m2/g, (i.e., within a range of 10 m2/g or less), as suggested by modified Monsheimer, the porosity (i.e., cumulative pore volume) of the powder is also above the presently recited minimum of 0.02 cm3/g. 
Applicant argues (p 5) that Wudy’s disclosure of an effect of surface energy fails
to suggest limiting the surface energy to not more than 35 mN/m. However, as explained in the rejection, Wudy’s disclosure establishes that one would have been motivated to decrease surface tension in order to improve surface quality. Therefore, Wudy’s disclosure contains more than simply an effect. Rather, Wudy discloses a motivation to decrease surface energy, and therefore, Wudy’s disclosure is considered sufficient to establish that the prior art suggests the presently recited surface energy.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766